United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
J.H., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Tampa, FL, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 09-287
Issued: August 12, 2009

Case Submitted on the Record

DECISION AND ORDER
Before:
DAVID S. GERSON, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On November 10, 2008 appellant filed a timely appeal from an Office of Workers’
Compensation Programs’ schedule award decision dated September 15, 2008. Under 20 C.F.R.
§§ 501.2(c) and 501.3, the Board has jurisdiction over the schedule award in this case.
ISSUE
The issue is whether appellant sustained any permanent impairment causally related to
his accepted right hand fracture, thereby, entitling him to a schedule award under 5 U.S.C.
§ 8107.
FACTUAL HISTORY
Appellant, a 36-year-old outgoing clerk, injured his right hand on October 4, 1988 when
he struck it on a rail. The Office accepted the claim for a right hand fracture. On May 18, 2007
appellant filed a Form CA-7 claim for a schedule award based on a partial loss of use of his right
upper extremity.

In a report dated June 24, 2008, Dr. William K. Feinstein, a specialist in orthopedic
surgery, stated:
“[Appellant] does have a healed right fifth1 metacarpal fracture, but his symptoms
relate to the index finger. It is my medical opinion that his current symptoms are
not related to the injury from October 4, 1988. There is no loss of function due to
pain, limitation of motion, or muscle weakness or atrophy relative to the
October 4, 1988 injury. There is no loss of function due to other additional
fractures relative to [the] October 4, 1988 injury such as a amputation, causalgia,
or RSD [reflex sympathetic dystrophy]. [Appellant] does have pain and
discomfort, but it relates to the index finger which is away from the fracture on
the other side of the hand. He does have limited range of motion of the index
finger, but again the fracture is on the ulnar side of the hand -- [his] fifth
metacarpal. The index finger articulates with the second metacarpal. [Appellant]
may have some weakness in the hand, but again, I related it to the flexor tendinitis
in the index finger rather than the healed fifth metacarpal fracture from 1988.
Since it is now 20 years after the injury, it is difficult to determine the date of
maximum medical improvement, but I would feel safe estimating the date of
[maximum medical improvement] as one year after the injury, November 4, 1988.
[Appellant] might benefit from treatment of his flexor tendinitis in the index
finger and this may improve his symptoms, but I do not relate it to the injury of
October 4, 1988. [Appellant] does not have any work restrictions relative to the
October 4, 1988 hand injury. There is no permanent partial disability relative to
the October 4, 1988 injury.”
In a report dated September 3, 2008, an Office medical adviser reviewed Dr. Feinstein’s
opinion and agreed with his finding of a zero percent impairment of the right upper extremity
pursuant to the American Medical Association, Guides to the Evaluation of Permanent
Impairment (fifth edition) [the A.M.A., Guides]. The Office medical adviser took into account
Dr. Feinstein’s finding of a healed fractured fourth metacarpal with no gross deformity or carpal
tunnel syndrome. He agreed that appellant should not be awarded any impairment for his
accepted condition. The Office medical adviser noted that Dr. Feinstein found that appellant had
some weakness in the hand, but noted that this stemmed from tendinitis in the index finger rather
than the healed fifth metacarpal fracture stemming from the 1988 work injury.
By decision dated September 15, 2008, the Office denied appellant’s claim for a schedule
award. It found that the medical evidence of record did not support that he sustained any
employment-related permanent impairment.

1

Dr. Feinstein incorrectly stated that appellant’s work-related right hand injury was to his fifth metacarpal; the
actual injury was to the fourth metacarpal.

2

LEGAL PRECEDENT
The schedule award provision of the Federal Employees’ Compensation Act2 set forth the
number of weeks of compensation to be paid for permanent loss, or loss of use of the members
of the body listed in the schedule. Where the loss of use is less than 100 percent, the amount of
compensation is paid in proportion to the percentage loss of use.3 However, the Act does not
specify the manner in which the percentage of loss of use of a member is to be determined. For
consistent results and to ensure equal justice under the law to all claimants, the Office has
adopted the A.M.A., Guides (fifth edition) as the standard to be used for evaluating schedule
losses.4 The claimant has the burden of proving that the condition for which a schedule award is
sought is causally related to his or her employment.5
ANALYSIS
The Office medical adviser found that appellant had no permanent impairment of the
right upper extremity based on Dr. Feinstein’s examination of the fourth metacarpal fracture.
Dr. Feinstein advised that the fracture had fully healed with no residual weakness or deformity.
While Dr. Feinstein did note some tendinitis in appellant’s index finger, or second metacarpal, he
indicated that this condition was not related to the accepted injury.6 The Office medical adviser
properly determined that there were not sufficient physical findings stemming from appellant’s
accepted right hand fracture to warrant an impairment rating under the A.M.A., Guides.
The Board finds that the Office’s September 15, 2008 decision finding that appellant has
a zero percent impairment of his right upper extremity was properly based on the available
evidence of record. Appellant has failed to provide probative medical evidence that he sustained
permanent impairment from his accepted right hand fracture. For this reason, he is not entitled to
a schedule award.
CONCLUSION
The Board finds that appellant has not sustained any permanent impairment due to his
right fourth finger fracture.

2

5 U.S.C. §§ 8101-8193; see 5 U.S.C. § 8107(c).

3

Id. at § 8107(c)(19).

4

20 C.F.R. § 10.404.

5

Veronica Williams, 56 ECAB 367, 370 (2005).

6

The Board notes that none of the contemporaneous medical reports indicated that appellant had any other
condition in his right hand at the time of his 1988 fourth metacarpal fracture.

3

ORDER
IT IS HEREBY ORDERED THAT the September 15, 2008 decision of the Office of
Workers’ Compensation Programs be affirmed.
Issued: August 12, 2009
Washington, DC

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

4

